Citation Nr: 1121602	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder.

3.  Entitlement to a rating in excess of 10 percent disabling for peptic ulcer disease (PUD).  


REPRESENTATION

Appellant represented by:	Attorney Miles J. Murphy III 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), which continued and confirmed prior denials of service connection for headache and hepatitis C, and continued and confirmed a 10 percent evaluation for peptic ulcer disease.

The appeal for an increased rating for PUD is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for hepatitis C was last denied by the RO in a July 2005 decision.  The Veteran appealed this decision, but later withdrew his appeal at an October 2006 hearing.  

2.  New evidence received since the July 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.

3.  Service connection for a headache disorder was last denied by the RO in a July 2005 decision.  The Veteran appealed this decision, but later withdrew his appeal at an October 2006 hearing.  

4.  New evidence received since the July 2005 decision does not relate to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the July 2005 rating decision, and the claim for service connection for hepatitis C is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The July 2005 rating decision denying service connection for a headache disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2010).

4.  New and material evidence has not been received since the July 2005 rating decision, and the claim for service connection for a headache disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  .

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In addition, the Court issued a decision in Kent v. Nicholson, 20 Vet.App. 1 (2006), in which the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought, i.e. service connection.  The Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the present case, the Veteran's claim on appeal was received in March 2008 and a duty to assist letter was sent in August 2008, prior to the November 2008 denial of this claim on the basis of new and material evidence not being submitted to reopen a previously denied claim.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  The letter also advised the Veteran of the previous denials of service connection for the hepatitis C and headache disorder and provided an explanation as to the reasons and bases for the prior denials.  Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA and private medical records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not constitute new and material evidence to reopen the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the August 2008 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Claims

Service connection was denied for hepatitis C and headache disorder in a July 2005 rating.  The Veteran appealed this rating but withdrew the appeal at an October 2006 hearing.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and if filed, the substantive appeal, as to all issues to which the withdrawal applies.  Id.  Such withdrawal of the appeal results in the July 2005 rating being in essence, unappealed.  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2010).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

A.  Hepatitis C.

The basis for the prior denial for service connection for hepatitis in July 2005 was that there was no evidence showing the condition began in service or was otherwise caused by or related to service.  It was noted that the Veteran failed to report for a VA examination scheduled for April 2005 and that he also failed to return a questionnaire on Risk Factors for hepatitis the RO sent him in April 2005.  The claim was denied as the condition was not shown to have been related to service.  

In pertinent part, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Specifically pertinent to service connection claims for hepatitis C, is evidence showing which, if any, of the medically recognized risk factors for hepatitis C the Veteran may have been exposed to during service.  These include the following: 
(a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

At the time of the July 2005 RO decision that previously denied service connection, the evidence did not show a liver problem or hepatitis during service, at separation or for years thereafter.  The service treatment records were negative for any findings of hepatitis or other liver disorder.  While records showed that the Veteran was treated multiple times in service for stomach pains in July, November and December 1977, the diagnoses at these times was epigastric distress and possible peptic ulcer.  In May 1978 he was treated for stomach pains and for spitting up blood, with similar symptoms of acid stomach in the past relieved by Mylanta.  He was assessed with gastric hyperacidity.  In April 1979 his complaints of stomach cramps with mild epigastric pain were assessed as rule out peptic ulcer disease.  At no time did the records documenting his gastrointestinal complaints in service reference any liver problems.

As far as potential inservice exposure risks, the Veteran is noted to have been treated for conditions that tend to be sexually transmitted.  In March 1978 he had pubic lice, and in September 1978 he had sexual contact with a girlfriend who had tric vaginitis.  He is noted to have been treated for substance abuse in service.  In April 1978 the records showed treatment for improper use of hashish.  The Veteran denied any other drug use other than canniboids and alcohol.  

Also before the RO in July 2005 are VA records from 2004 to 2005 which include a November 2004 record showing counseling for hepatitis C, with confirmatory testing positive for hepatitis C.  Records from January 2005 show treatment for alcohol intoxication revealing the Veteran was not only drinking heavily but also actively using heroin.  An April 2005 VA examination for headaches is noted to give a history of hepatitis C.

Evidence received after July 2005 includes an October 2004 VA new patient report which noted the Veteran had a history that included alcohol and drug abuse.  The Veteran indicated that he snorts heroin.  Hepatitis C is noted on a problem list in October 2005.

Also received after July 2005 is an October 2005 VA liver examination which noted the Veteran served from January 1977 to December 1979, and was stationed in Germany and Fort Dix.  His history is noted to include active alcoholism with multiple unsuccessful rehabilitation treatments.  He also had a history of polysubstance abuse and was actively snorting heroin.  He denied a history of injection use.  He reported having abdominal pain since service.  It was noted that the pain was completely relieved in the past with Prevacid.  He was noted to have been diagnosed with hepatitis C in 2004.  He denied having a history of blood transfusion, tattoos or sexual promiscuity.  The examiner reviewed the claims folder, and noted the veteran was seen for similar complaints in the past.  Following examination, (which was negative for hepatosplenomegaly), the Veteran was diagnosed with hepatitis C viral infection, with residual symptoms.  No opinion as to the etiology of this hepatitis C was given.  

Also received after July 2005 are records primarily documenting repeated treatments in 2006, 2008 and 2009 for alcohol abuse and dependence, with hepatitis C continuing to be shown in the reports of medical history and/or problem lists.  He had a positive test for hepatitis C antibody in January 2009.  An April 2009 infectious disease consult for hepatitis C noted the Veteran to initially deny having a history of alcohol dependence, and to deny all risk factors for hepatitis C.  Examination was negative for stigmata of chronic liver disease and he was assessed with hepatitis C, chronic.  His history of alcohol dependence was noted.  He was also noted to be hepatitis B surface antibody positive.  

A September 2008 VA examination for his ulcer condition noted the Veteran had hepatitis C and continued alcohol use.  Concerns over his liver size precluded doing an upper endoscopy to further assess his peptic ulcer disease.  Again no opinion as to the etiology of the hepatitis is given.  

Also received after July 2005 was the Veteran's VA September 2009 VA Form I-9 apparently filled out by his representative who argued that while the Veteran was diagnosed with hepatitis C in 2005, it is commonly known that a person can have this disease for 15 years or longer before it is diagnosed.

In September 2009 the Veteran responded to a hepatitis questionnaire by saying he did not know how he got it.  He left blank all the possible forms of exposure listed on a checklist.  

Based on a review of the evidence, the Board finds that new and material evidence has not been submitted to reopen the previously denied claim for service connection for hepatitis C.  Simply put, the additional evidence received  since the last final denial in 2005 does not relate to the unestablished fact necessary to substantiate the claim -  a link between hepatitis C and service.  Evidence received since 2005, is largely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it does not raise a reasonable possibility of substantiating the claim.  

The evidence received since 2005 fails to provide a link between the Veteran's hepatitis C and his service.  Rather, the evidence simply shows that the Veteran continues to carry a diagnosis of hepatitis C.  The evidence also shows that post service, the Veteran appears to have engaged in risky behaviors which include alcohol and drug use.  While the Veteran is noted to have contended that it is known that a person can have a diagnosis of hepatitis C for 15 years or more prior to diagnosis, he has not provided any evidence to support a finding that such is the case with his hepatitis C that was diagnosed in 2004, more than 20 years after service.  

Although the additional evidence showing treatment for ongoing hepatitis C pathology after July 2005 is new, it is not material as it fails to suggest such post-service hepatitis C pathology is related to service.  The evidence is merely cumulative evidence of continued disability.  Additionally, to the extent that any of the evidence added to the file was actually "new", such evidence tends to be unfavorable, as it shows a history of post service behaviors such as polydrug abuse (including heroin) that could be potential risk factors for his acquiring hepatitis C after service.   This evidence, even if new, does not raise a reasonable possibility of substantiating the claim.    

As noted, the additional evidence received since 2005 regarding the claim for service connection for hepatitis C is essentially cumulative and redundant of evidence already on file.  That evidence which is new (evidence of post-service risk factors) is against the claim, and does not raise a reasonable possibility  of substantiating that claim.  The Board notes that what was lacking at the time of the 2005 decision (evidence that this disease began in or was otherwise linked to service) is still lacking.  None of the additional evidence added since 2005 contains medical evidence of such a nexus.  As the new evidence tends to show potential post-service causes for his current hepatitis C, it does raise a reasonable possibility of substantiating the claim.
 
In view of the above, the Board finds that new and material evidence has not been  received to reopen a previously denied claim for entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 

B.  Migraines

The basis for the prior denial for service connection for migraine headaches in July 2005 was that there was no evidence of complaints or treatment in service for migraine headaches, and no showing that any current headaches were related to service.  The pertinent law pertaining to service connection is noted above in the decision on hepatitis.  
 
The service treatment records previously before the RO in July 2005 contain no reference to chronic headaches or migraines.  They do include a record from April 1979 showing the Veteran had been hit in the head by a softball the previous day and had a swollen area of the forehead and headaches and left sided pain.  There was no loss of consciousness and examination was normal.  There are no subsequent records to show continued headaches.  The service dental records document that he had tooth number 17 extracted in January 1978 and tooth number 16 extracted in May 1979 with no mention of headaches or other complications.  

Post service records previously before the RO in July 2005 show that the Veteran was treated in early 2005 he was treated for alcohol and drug abuse.  Among those records is a February 2005 record that indicates that the Veteran was hit by a car enroute to treatment and fell striking his face.  No mention of headaches was made, although he was treated for a right cheek abrasion and lacerated upper lip.  

The report of an April 2005 VA examination for headaches (also previously before the RO in 2005) revealed the Veteran to claim he started getting headaches in the service after his wisdom teeth were pulled due to acute dental pain.  He stated he had headaches, mostly in the bifrontal region on a scale of 7/10 to 10/10, with blurred vision.  He was noted to have a history of alcohol dependence, but denied drug dependence at this point.  His neurological examination was within normal limits and he was diagnosed with migraines.  No opinion as to etiology was given.  

Among the evidence submitted after July 2005 are records which included an October 2004 primary care note in which the Veteran expressed his desire to obtain VA disability benefits, and reported headaches some times.  His history of alcohol and drug abuse was detailed.  Neurological examination was unremarkable and he was assessed with alcohol and tobacco abuse and headaches.  He was advised to restrain from drinking.  

Also among the additional evidence added since 2005 are VA records noting headaches in October 2005 and November 2006, as well as records from 2008 and 2009, all of which document heavy alcohol and drug use.  In October 2008 the Veteran was seen for complaints that included headaches that were said to be present for a year.  He had failed to get a brain scan.  The headaches were described as having associated photophobia, phonophobia and nausea/vomiting.  In January 2009 while hospitalized for alcohol abuse, the Veteran was noted to complain of constant headaches, with occasional blurred vision, that he reported as starting after he gets angry.  He was unable to pinpoint when these headaches started.  He was noted to treat with multiple doses of aspirin.  After an unremarkable examination, the assessment was rebound headaches.  The headaches continued to be noted in the alcohol treatment records through April 2009.  

Also received after July 2005 was a statement from the Veteran's representative, in his VA Form I-9, indicating that the Veteran had treatment for headaches in service, and speculating that records of this treatment would not be found in service treatment records because the treatment was at Wurzburg Army hospital in Germany.  The Veteran reported such treatment in late 1977 or 1978.  It was suggested that this information was not previously known and thus constitutes new and material evidence.  

Based on a review of the foregoing, the Board finds that no new and material evidence has been submitted to reopen a claim for service connection for headaches.  The records received since the 2005 denial merely document continued problems with headaches, which one medical professional assessed as rebound headaches in January 2009.  None of the records showing continued headache problems include evidence that would tend to relate the headaches to service, or any incident therein.  While the Veteran has alleged in his July 2005 Form I-9, that he was treated in service, and has suggested the records were not available because they were in Wurzburg Army hospital, such contentions are contradicted by the fact that the service treatment records already do include records from Wurzburg Army hospital.  The Wurzburg records already on file at the time of the 2005 decision do not contain records of treatment for headaches.  

The evidence received since 2005 is essentially additional evidence of more post service treatment for headaches.  This evidence shows nothing more than ongoing treatment for a headache disorder, and it is essentially cumulative or redundant of the evidence of a currently diagnosed headache disorder that has already been considered by the RO in 2005.  What was lacking at the time of the original decision and is still lacking today, is evidence that this disease began in service or is otherwise related to service.  None of the additional evidence contains supported medical evidence of such a nexus.  The evidence received since the last prior denial in 2005 does not relate to an unestablished fact necessary to substantiate the claim.  Rather, it is essentially duplicative of evidence that was already on file and it does not raise a reasonable possibility of substantiating the claim. 

In view of the above, the Board finds that new and material evidence has not been received to reopen a previously denied claim for entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for hepatitis C is not reopened and the appeal is denied.

New and material evidence has not been received and the claim of entitlement to service connection for a headache disorder is not reopened and the appeal is denied.


REMAND

The Veteran contends that his peptic ulcer disease (PUD) should be assigned a higher evaluation than the 10 percent rating currently in effect.  He and his attorney have argued that his symptoms more closely resemble the criteria for a 20 percent rating, citing that that he is presently on continuous medication but still experiences flare-ups and has trouble after eating.  

After a review of the evidence, the Board finds that it is necessary to further develop this matter for proper adjudication.  Since the most recent examination was conducted in September 2008, additional evidence has been obtained which may possibly suggest a worsening of PUD symptoms.  In addition to the Veteran's contentions, the medical evidence may also suggest that other gastrointestinal symptoms could be complicating matters.  Of note, the records from 2009 appear to show a worsening of gastrointestinal symptoms in conjunction with his heavy alcohol use, and a decrease in such symptoms when he reduces such usage.  In addition to the heavy alcohol use, he is also noted in the records to have a history of pancreatitis and hepatitis C, which could potentially be complicating matters.

Additionally, the September 2008 examination did not provide some key objective findings.  Due to the size of his liver and pancreas, the examination was conducted without performing any studies of the upper GI region such as an endoscopy.  Such testing could be useful in determining the presence of active ulcer disease, as the findings of H. pylori on laboratory studies alone were deemed not sufficient to make such a determination.  A new examination is in order to assess the current severity of the Veteran's peptic ulcer disease.  

Finally, the Veteran should be provided another opportunity to apprise VA as to any treatment he may currently be receiving for his service connected lumbar spine condition and any complications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify all sources of treatment he has had for his PUD since 2009, and that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records should be requested from all sources identified.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Schedule the Veteran for a VA examination by a gastrointestinal specialist to determine the nature, extent, frequency, and severity of any impairment related to the Veteran's PUD, in accordance with the applicable AMIE criteria.  The claims folder and a copy of this Remand should be made available to the examiner before the examination.  The examiner should identify all pathology found to be present.  The examiner should conduct all indicated tests and studies, to include endoscopy, if deemed medically advisable.  The examiner should also be requested to indicate the frequency and severity of the associated symptoms, to include pain, hematemesis, melena, vomiting, anemia, and weight loss.  The examiner should discuss the severity of any impairment of health resulting from such associated symptoms.  The examiner should discuss whether the symptoms more closely resemble those of a moderate ulcer disorder with recurring episodes of severe symptoms two or three times per year averaging ten days in duration, or with continuous moderate manifestations.  The examiner should also discuss the medications used to treat his PUD and the nature and frequency of such treatment, as well as the frequency of any incapacitating episodes, if any.  If possible, the examiner should separate the symptoms attributable to his service connected PUD from non service connected gastrointestinal conditions such as pancreatitis and hepatitis.  If it is not possible to separate the symptoms, the examiner should so state.  The complete rationale for all opinions expressed should be discussed, and relevant information from the claims file identified.

3.  When the above actions have been accomplished, readjudicate the veteran's claims.  If any benefit sought remains denied, issue a supplemental statement of the case and afford the veteran the appropriate opportunity to respond.  The supplemental statement of the case should list all pertinent laws and regulations.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


